BLATCHFORD, District Judge.
When an assignee fails to make a report to the court, of funds received by him, it-must be assumed that no funds have been received by him, and that no deposits have been made by him. In order to warrant proceedings against an assignee for not complying with general order No. 28, it must be shown at least by prima facie evidence that he nas received funds, or has made deposits in respect to which he ought to have made a report to the court under said general order. No such thing is shown in this case, and therefore there is nothing on which the court can base any action in the premises. The clerk will certify this decision to the register, Isaiah T. Williams, Esq.